Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase "wherein first joint" (line 1) should be replaced by -- wherein the first joint --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase "member bent is a first direction" (line 2) should be replaced by -- member bent in a first direction -- and the phrase "a member bent is a second direction" (lines 2 - 3) should be replaced by -- a member bent in a second direction --.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the phrase "a member bent is a first direction" (line 12 - 13) should be replaced by -- a member bent in a first direction -- and the phrase "bent is a second direction" (line 13) should be replaced by -- bent in a second direction --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6, 8 - 12 and 14 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 2013/312230.
Regarding Claim 1, Chang et al. disclose a pull comprising: an attachment loop 208; a gripping loop 202; and a loop connector 206 connecting the attachment loop (208) to the gripping loop (202), the loop connector (206) including a first joint (top half portion of 206) connecting the attachment loop (208) to the gripping loop (202) and a second joint (bottom half portion of 206) connecting the attachment loop (208) to the gripping loop (202), wherein the first joint and the second joint are spaced apart (by a middle portion of 206) and independently operable (top or bottom portion of 206 can be pressed/operated on independently). 
Regarding Claim 2, Chang et al. disclose the pull of claim 1, wherein the attachment loop (208) [is sized to be attached to a bail of a slider of a zipper], and the gripping loop (202) [is sized to receive a finger of a user to enable the user to grip and exert force on the pull].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the pull, the prior art must only be capable of performing the 
Regarding Claim 3, Chang et al. disclose the pull of claim 1, wherein the attachment loop (208), the gripping loop (202), and the loop connector (206) are monolithically formed (see figure 17). 
Regarding Claim 4, Chang et al. disclose the pull of claim 1, wherein the attachment loop (208) includes a head (see an annotated figure 17 below; hereinafter "AF7"), a first arm (AF7) connected to and extending from a first end section of the head (AF7), and a second arm (AF7) connected to and extending from a second end section of the head (AF7). 
 
    PNG
    media_image1.png
    525
    878
    media_image1.png
    Greyscale


Regarding Claim 6, Chang et al. disclose the pull of claim 1, wherein the gripping loop includes a gripping seat (AF7), a first leg (AF7) connected to and extending from a first end section (AF7) of the gripping seat (AF7), and a second leg (AF7) connected to and extending from a second end section (AF7) of the gripping seat. 
Regarding Claim 8, Chang et al. disclose the pull of claim 6, wherein the gripping seat defines an opening (of a hole 210). 
Regarding Claim 9, Chang et al. disclose the pull of claim 8, wherein the opening of the gripping seat is crescent shaped (from the first end section to the second end section of the gripping seat forming said crescent shaped opening). 
Regarding Claim 10, Chang et al. disclose the pull of claim 1, wherein the first joint of the loop connector connects a first arm (AF7) of the attachment loop to a first leg (AF7) of the gripping loop, and the second joint of the loop connector connects a second arm (AF7) of the attachment loop to a second leg (AF7) of the gripping loop. 

Regarding Claim 12, Chang et al. disclose the pull of claim 1, wherein the first joint of the loop connector includes a member (AF7) bent in a first direction, and the second joint includes a member (AF7) bent in a second direction that is opposite the first direction. 
Regarding Claim 14, Chang et al. disclose a pull comprising: an attachment loop 202 having a partially circular shape; a gripping loop 208 larger than the attachment loop (202) and having a partially teardrop shape; and a loop connector 206 connecting the attachment loop to the gripping loop. 
Regarding Claim 15, Chang et al. disclose the pull of claim 14, [wherein the attachment loop is sized to be attached to a bail of a slider of a zipper and the gripping loop is sized to receive a finger of a user to enable the user to grip and exert force on the pull]. 
Regarding Claim 16, Chang et al. disclose the pull of claim 14, wherein the attachment loop (202), the gripping loop (208), and the loop connector (206) are monolithically formed of a rigid plastic material (molded of the same material, i.e. a thermoplastic urethane). 
Regarding Claim 17, Chang et al. disclose the pull of claim 14, wherein the attachment loop (202) is formed from a first cylindrical solid uniform member (figure 17). 

Regarding Claim 19, Chang et al. disclose the pull of claim 14, wherein the loop connector (206) includes a first joint (AF7) and a second joint (AF7), and wherein the loop connector (206) is formed with a connection web (AF7) temporarily connecting the first joint to the second joint (see AF7). 
Regarding Claim 20, Chang et al. disclose a pull comprising: an attachment loop 208 including a head (AF7), a first arm (AF7) connected to and extending from a first end section (AF7) of the head, a second arm (AF7) connected to and extending from a second end section (AF7) of the head; a gripping loop 202 including a gripping seat (AF7), a first leg (AF7) connected to and extending from a first end section (AF7) of the gripping seat, and a second leg (AF7) connected to and extending from a second end section (AF7) of the gripping seat; and a loop connector 206 including a first joint (AF7) connecting the first arm of the attachment loop to the first leg of the gripping loop (see AF7), and a second joint (AF7) connecting the second arm of the attachment loop to the second leg of the gripping loop (see AF7), wherein the first joint and the second joint are spaced apart and independently operable (by the respective members in AF7), wherein the first joint of the loop connector includes a member (AF7) bent in a first direction, and the second joint includes a member (AF7) bent in a second direction that is opposite the first direction, wherein the attachment . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2013/0312230.
Regarding Claim 13, Chang et al. disclose the pull of claim 1, wherein the attachment loop (208) has a partially teardrop shape and the gripping loop (202) has a partially circular shape. Chang et al. do not explicitly disclose the attachment loop has the partially circular shape and the gripping loop has the partially teardrop shape. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the loop (208) comprising the partially circular shape and the loop (202) comprising the partially teardrop shape, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, it is noted that it has been held that  changes in shape are of routine skill in the art, and therefore obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/          Primary Examiner, Art Unit 3677